En Juez Asociado Señor Snyder
emitió la opinión del tribunal.
El demandante radicó demanda de divorcio contra su es-posa por la causal de separación durante un período ininte-rrumpido de más de tres años. Ley núm. 62, Leyes de Puerto Rico, 1942 ((1) pág. 583), que enmendó el artículo 96 del Có-digo Civil. Después de un juicio en los méritos se dictó sen-tencia a favor del demandante. La demandada lia apelado ante este Tribunal. En su alegato el único señalamiento es que la corte inferior cometió error al conceder el divorcio sin haberse probado una separación voluntaria precedida de un mutuo acuerdo de las partes para separarse. El apelado so-licita le desestimación del recurso por frívolo.
La apelante descansa en el lenguaje de nuestro estatuto al efecto de que debe existir una separación “de ambos cón-yuges” por más de tres años. Pero nada encontramos en ese lenguaje que indique la intención de la Legislatura de que ambos cónyuges deben convenir en la separación.
Nos damos cuenta del conflicto existente en la jurispru-dencia en cuanto a si la separación debe venir como resul-tado de un convenio mutuo. Anotación, 166 A.L.R. 498. Pero cada estado debe decidir la cuestión a la luz de su propio estatuto.
La regla en esta jurisdicción fue claramente expuesta en Simonet v. Sandoval, 63 D.P.R. 523, 526: “El hecho de si la separación de los cónyuges comenzó por el abandono de la mujer por el marido o por mutuo convenio entre ambos ca-rece de importancia en este caso. El hecho esencial es si los cónyuges han vivido separados el uno del otro por el término estatutario y sin interrupción.”
*90Sin emplear lenguaje específico a ese efecto, los hechos de varios otros casos demuestran que en ellos llegamos al mismo resultado. En resumen, nuestra doctrina es al efecto de que la causal de separación existe si sólo uno de los cónyuges vive separado del otro con esa intención. Pérez v. León, 52 D.P.R. 512; Núñez v. López, 62 D.P.R. 567; Miranda v. Padró, 66 D.P.R. 130; Cabrer v. Pietri, 67 D.P.R. 437.
La apelante descansa en nuestro lenguaje del caso de Nú-ñez a la pág. 573 de que “El estatuto asume que las partes lian vivido separadas como consecuencia del mutuo propó-sito de hacerlo así”. Al hablar de lo que el estatuto asume, no establecimos la regla de que las partes deben demostrar un convenio mutuo de vivir separados. Nuestra ley y nues-tra jurisprudencia son en sentido contrario^1)

La moción para que se desestime el recurso por frívolo será declarada con lugar.


(1) Quizá deba añadirse que aquí no nos confrontamos con el problema de la separación debido a que uno de los cónyuges esté recluido en presidio o en un hospital. Véase Rivera, v. Cruz, 67 D.P.R. 770.